DETAILED ACTION
This Office Action is in response to the application filed on 04/09/2020. Claims 1-39 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In Figs. 29-30, there is no designation for item 154 in the specifications.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28, 31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (US 2015/0137314 A1 and Osada hereinafter, cited in the following: PCT Written Opinion of the Intl Searching Authority dated 04/13/2020 as family member JP2016-28407A; Chinese First Office Action dated 04/06/2021; and Japanese Written Statement dated 10/01/2021 as family member JP2016-28407A; and WIPO/Japanese Notice of Reason for Refusal 08/27/2020 as family member JP2016-28407A), as evidenced by Ebihara et al. (US 2018/0138272 A1 and Ebihara hereinafter).
Regarding claim 28, Osada discloses an electronic component (item 6 of Figs. 1-6 and ¶[0074] shows and indicates electronic component 6 {transformer chip}) comprising: a first insulating layer having a first dielectric breakdown strength (items 27, 28, 29, 30 of Fig. 6 and ¶[0084 & 0112] shows and indicates first insulating layer 29-layers {12 x [etching stopper films 29 of approximately 300 nm of SiN film forming insulating layer] = 3600 nm; where etching stopper films 29 forms laminated structure 27 of 12 insulating layers 28, where each insulating layer 28 is comprised of etching stopper film 29 and interlayer insulating film 30} having a first dielectric breakdown strength 1st-[mV/cm], as evidenced by Ebihara in ¶[0047] and item 3 of Fig. 1 that insulation film form of SiN has a dielectric break down electrical field of approximately 5 to 10 mV/cm); a low voltage conductor pattern formed inside the first insulating layer (item 20 of Figs. 2_4_6 and ¶[0074] shows and indicates low voltage conductor pattern 20 {lower coil 20 at the primary side low voltage side} formed inside first insulating layer 29-layers); a high voltage conductor pattern formed inside the first insulating layer such as to face the low voltage conductor pattern in an up/down direction (item 21 of Figs. 2-3_5-6 and ¶[0074] shows and indicates high voltage conductor pattern 21 {upper coil 21 at the secondary side high voltage side} formed inside the first insulating layer 29-layers such as to face low voltage conductor pattern 20 in an up/down direction as shown in Fig. 2); a low voltage wiring formed inside the first insulating layer at an interval from the high voltage conductor pattern in a direction along a front surface of the first insulating layer, electrically connected to the low voltage conductor pattern (item 24 of Figs. 2-3_5-6 and ¶[0075 & 0099-0100] shows and indicates low voltage wiring 24 formed inside first insulating layer 29-layers at an interval from high voltage conductor pattern 21 in a direction along a front surface of first insulating layer 29-layers, electrically connected to low voltage conductor pattern 20), and forming an electric field having a first value not more than the first dielectric breakdown strength between the high voltage conductor pattern and the low voltage wiring (Figs. 2_6 and ¶[0092] is understood to show and indicate where  forming an electric field having first value 1st-value-[mV/cm] is not more than the first dielectric breakdown strength 1st-[mV/cm] from first insulating layer 29-layers between high voltage conductor pattern 21 and low voltage wiring 24 to establish the functionality of forming an electric field from high voltage conductor pattern 21); an electric field enhancement structure of conductive property interposed in a region between the high voltage conductor pattern and the low voltage wiring inside the first insulating layer (item 80 of Figs. 3_5-6 & items 36, 47 of Fig. 6 and ¶[0042_0058_0115 & 0121] shows and indicates electric field enhancement structure 80 {capacitor 80 relaxing the concentration of electric field emitted from the upper coil 21, therefore, enhancing the voltage resistance between the high voltage region 36 and the outer low voltage region 47} of conductive property interposed in a region between high voltage conductor pattern 21 and low voltage wiring 24 inside first insulating layer 29-layers), and forming an electric field having a second value not more than the first dielectric breakdown strength and not less than the first value between the low voltage wiring and the electric field enhancement structure (Figs. 3_5-6 & items 13, 53, 55, 54, 69 of Fig. 6 and ¶[0042_0058_0115 & 0121] is understood to show and indicate that electric field enhancement structure 80 will form an electric field having a second value 2nd-value-[mV/cm] of not more than the first dielectric breakdown strength 1st-[mV/cm] and not less than the first value 1st-value-[mV/cm] between low voltage wiring 24 and electric field enhancement structure 80 to maintain the functionality of enhancing the voltage resistance between the high voltage region 36 and the outer low voltage region 47 by relaxing the concentration of the emitted electric field from high voltage conductor pattern 21 and relax the concentration of the electric field on the conductor portion {conductor portion comprised of the low voltage pad 13, the low voltage layer wiring 53, the via 55, the low voltage layer wiring 54 and the shield layer 69}); and a second insulating layer formed on the first insulating layer and having a second dielectric breakdown strength not more than the first dielectric breakdown strength (item 76 of Fig. 6 and ¶[0109] shows and indicates second insulating layer 76 {passivation film 76 as made of SiN, for example, and has a thickness of approximately 1000 nm} formed on the first insulating layer 29-layers and having a second dielectric breakdown strength 2nd-[mV/cm] of not more than the first dielectric breakdown strength 1st-[mV/cm] {based on the same SiN material and the respective thickness for both first insulating layer 29-layers and second insulating layer 76, the second dielectric breakdown strength 2nd-[mV/cm] of will not be more than the first dielectric breakdown strength 1st-[mV/cm], as evidenced by Ebihara in ¶[0047] and item 3 of Fig. 1 that insulation film form of SiN has a dielectric break down electrical field of approximately 5 to 10 mV/cm}). 

Regarding claim 31, Osada discloses an electronic component, further comprising: a low voltage pad interposed in a region between the first insulating layer and the second insulating layer and electrically connected to the low voltage wiring and a high voltage pad interposed in the region between the first insulating layer and the second insulating layer at an interval from the low voltage pad, electrically connected to the high voltage conductor pattern, and forming an electric field not more than the second dielectric breakdown strength between the low voltage pad and the high voltage pad (items 13, 14 of Figs. 2_6 & items 37, 96 of Fig. 5 & item 37 of Fig. 6 and ¶[0092-0094 & 0099] shows and indicates where low voltage pad 13 is interposed in a region between first insulating layer 29-layers and second insulating layer 76; and where low voltage pad 13 is electrically connected to the low voltage wiring 24; and where high voltage pad 14 is interposed in the region between first insulating layer 29-layers and second insulating layer 76 at an interval from low voltage pad 13; and where high voltage pad 14 is electrically connected to high voltage conductor pattern 21 by way of inner coil end wiring 37 and outer coil end wiring 96; and where ¶[0092] is understood to indicate high voltage pad 14 connected to high voltage conductor pattern 21 will be forming an electric field that is not more than the second dielectric breakdown strength 2nd-[mV/cm] between low voltage pad 13 and high voltage pad 14).                                        

Regarding claim 36, Osada discloses an electronic component, wherein the low voltage conductor pattern includes a low voltage coil of spiral shape, the high voltage conductor pattern includes a high voltage coil of spiral shape, and a transformer is formed by the low voltage coil and the high voltage coil (Figs. 2_6 and ¶[0074] shows and indicates where low voltage conductor pattern 20 includes a low voltage coil of spiral shape; and where high voltage conductor pattern 21 includes a high voltage coil of spiral shape; and where a transformer is formed by the low voltage coil and the high voltage coil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Osada (evidenced by Ebihara), as detailed in the rejection of claim 28 above, in view of Ebihara.
Regarding claim 32, Osada discloses an electronic component, wherein the first dielectric breakdown strength of the first insulating layer and the second dielectric breakdown strength of the second insulating layer (Fig. 6 and ¶[0084_0109 & 0112] shows and indicates where first insulating layer 29-layers comprised of SiN has first dielectric breakdown strength 1st-[mV/cm]; and where second insulating layer 76 comprised of SiN has second dielectric breakdown strength 2nd-[mV/cm]). 
However, Osada does not disclose wherein first dielectric breakdown strength of the insulating layer is not less than 5.0 MV/cm and the second dielectric breakdown strength of the insulating layer is not less than 1.0 MV/cm.
Ebihara disclose wherein first dielectric breakdown strength of the insulating layer is not less than 5.0 MV/cm and the second dielectric breakdown strength of the insulating layer is not less than 1.0 MV/cm (item 3 of Fig. 1 and ¶[0047] indicates where first dielectric breakdown strength of insulating layer 3 {field insulating film} is not less than 5.0 MV/cm and the second dielectric breakdown strength of insulating layer 3 is not less than 1.0 MV/cm {field insulating film 3 containing SiN will have dielectric break down electrical field of approximately 5 to 10 MV/cm}; therefore, the electronic component of Osada will have the first dielectric breakdown strength of the first insulating layer be not less than 5.0 MV/cm and the second dielectric breakdown strength of the second insulating layer be not less than 1.0 MV/cm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein first dielectric breakdown strength of the insulating layer is not less than 5.0 MV/cm and the second dielectric breakdown strength of the insulating layer is not less than 1.0 MV/cm into the structure of Osada. One would have been motivated in the electronic component of Osada and have the first dielectric breakdown strength of the insulating layer be not less than 5.0 MV/cm and the second dielectric breakdown strength of the insulating layer be not less than 1.0 MV/cm in order to design an electronic component structure by approximating the dielectric break down electrical field of an insulating layer that contains SiN, as indicated by Ebihara in ¶[0047], in the electronic component of Osada.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Osada (evidenced by Ebihara), as detailed in the rejection of claim 28 above, in view of Murphy et al. (US 2017/0117084 A1 and Murphy hereinafter).
Regarding claim 35, Osada discloses an electronic component, further comprising a film interposed between the first insulating layer and the second insulation layer (item 75 of Fig. 6 and ¶[1108-0109] shows and indicates where film 75 {protective film made of SiO2} that is interposed between first insulating layer 29-layers and second insulation layer 76). 
However, Osada does not disclose a passivation film.
Murphy disclose a passivation film (item 82 of Fig. 2 and ¶[0026] indicates passivation film 82 of SiO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a passivation film into the structure of Osada. One would have been motivated in the electronic component of Osada and have the passivation film in order to use a thin film of SiO2 to partially cover the low and high voltage pads, as indicated by Murphy in ¶[0026], in the electronic component of Osada.

Examiner’s Reason for Allowance of Independent Claim 1
Claim 1 has been fully considered and is persuasive to define the structurally limitations of a withstand voltage enhancement structure:
A withstand voltage enhancement structure of conductive property formed inside the insulating layer and along the high voltage conductor pattern such as to protrude further outside than the low voltage conductor pattern in plan view.

Examiner’s Reason for Allowance of Independent Claim 15
Claim 15 has been fully considered and is persuasive to define the structurally limitation of a pad side withstand voltage enhancement structure:
A pad side withstand voltage enhancement structure of conductive property formed inside the insulating layer along a peripheral edge of the high voltage pad in plan view.

Allowable Subject Matter
Claims 1-27 and 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic component comprising: …a withstand voltage enhancement structure of conductive property formed inside the insulating layer and along the high voltage conductor pattern such as to protrude further outside than the low voltage conductor pattern in plan view, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-14 and 38-39 are allowed.
Regarding independent claim 15, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of an electronic component comprising: …a pad side withstand voltage enhancement structure of conductive property formed inside the insulating layer along a peripheral edge of the high voltage pad in plan view, as recited in combination in independent claim 15. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 15, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 16-27 are allowed,

Claims 29-30, 33-34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 29, the primary reason for allowance is due to an electronic component, wherein the electric field enhancement structure includes a high voltage side dummy conductor pattern of conductive property fixed to be equipotential to the high voltage conductor pattern and formed along the high voltage conductor pattern.
Regarding claim 30, the primary reason for allowance is due to an electronic component, wherein the electric field enhancement structure includes a low voltage side dummy conductor pattern of conductive property fixed to be equipotential to the low voltage wiring and formed along the low voltage wiring.
Regarding claim 33, the primary reason for allowance is due to an electronic component, wherein the second insulating layer is constituted of a resin layer.
Regarding claim 34, the primary reason for allowance is due to the dependency on claim 33.
Regarding claim 37, the primary reason for allowance is due to an electronic component, wherein the low voltage conductor pattern includes a low voltage side capacitor conductor film of flat plate shape, the high voltage conductor pattern includes a high voltage side capacitor conductor film of flat plate shape, and a capacitance is formed by the low voltage side capacitor conductor film and the high voltage side capacitor conductor film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847